Citation Nr: 1706464	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-36 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for chondromalacia and patellofemoral syndrome, right knee ("right knee disability"). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1978 to October 1978.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In April 2016, the Board remanded the current issue for further evidentiary development.  Now, the case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the Veteran's increased rating claim for the right knee disability.

In the Board's April 2016 remand, the Board instructed the AOJ to obtain all outstanding VA treatment records, including VA treatment records from the Hampton VA Medical Center.  Also, the Board requested to have the Veteran scheduled for a new VA examination and prepare an addendum opinon regarding the Veteran's right knee disability.

Since the April 2016 remand, the record has been updated to include the requested VA treatment records.

In September 2016, the Veteran reported to a VA examination, and an accompanying medical opinion was prepared.  However, deficiencies in this examination necessitate an additional examination and opinion.  First, the VA examination addressed the Veteran's left knee condition, rather than her right knee.  The Board acknowledges that the Veteran has a pending claim, which is currently before the AOJ, for service connection of her left knee secondary to her service-connected right knee.  For purposes of reviewing the claim presently before the Board, the September 2016 examination did not substantially comply with the April 2016 remand because the examination did not focus on the disability at issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure remand compliance).

In addition, the March 2009, September 2015, and September 2016, examinations did not include the necessary findings regarding active motion, passive motion, weight-bearing, and nonweight-bearing testing of the right knee joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In light of the foregoing deficiencies in the examination obtained following the Board's April 2016 remand, an additional VA examination that assesses the severity of the Veteran's right knee chondromalacia and patellofemoral syndrome is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional outstanding private treatment records that she wishes VA to obtain, and advise her that she may submit any additional evidence or information she might have to support her claim, including lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified, and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

2.  Update the file with any VA treatment records relevant to the Veteran's claim dated from July 2008 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA knee examination to determine the current level of severity of her service-connected right knee disability.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with their request.  

The examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Additionally, range of motion should be tested for the opposite undamaged joint, if applicable.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary in their case, he or she should clearly explain why that is so.

4.  In addition, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the knees throughout the time period of the claim (since July 2008).  That is, with consideration of the evidence of record and her history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If their opinion cannot be provided, the examiner should clearly explain why that is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinion rendered must be provided.  If 	you cannot provide the requested opinion without resorting to 	speculation, please expressly indicate this and state why that is so.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Their claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  Their remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




